
	

113 HR 2027 IH: Expanding Patients’ Access to Quality Care Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2027
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Hinojosa, Mr. Carson of
			 Indiana, Ms. Jackson Lee,
			 Ms. Jenkins,
			 Mr. Marchant,
			 Mr. Young of Indiana,
			 Mr. Burgess, and
			 Mr. Yoder) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1877 of the Social Security Act to
		  modify the requirements for hospitals to qualify for the rural provider and
		  hospital exception to physician ownership or investment prohibition in order to
		  take into account hospitals that were under construction or development at the
		  time of imposing such requirements, hospital expansions, and hospitals in
		  financial distress, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Expanding Patients’ Access to
			 Quality Care Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Modification of Stark requirements for certain
				hospitals that were under construction or development as of December 30,
				2010.
					Sec. 3. Modifying Stark requirements for applicable hospitals
				to qualify for expansion of facility capacity.
					Sec. 4. Additional exception for physician ownership and
				investment for hospitals in financial distress.
				
			2.Modification of
			 Stark requirements for certain hospitals that were under construction or
			 development as of December 30, 2010Section 1877(i) of the Social Security Act
			 (42 U.S.C. 1395nn(i)) is amended—
			(1)in paragraph
			 (1)(A)—
				(A)in the matter
			 preceding clause (i), by striking had;
				(B)in clause (i), by
			 striking ; and and inserting the following: , and had a
			 provider agreement under section 1866 in effect on such date or was under
			 construction or was under development (as defined in paragraph (7)(A)) on such
			 date; or; and
				(C)by striking clause
			 (ii);
				(2)in paragraph (1)(B), by inserting before
			 the period at the end the following: or if the hospital was under
			 construction or under development on December 31, 2010, no greater than the
			 number of operating rooms, procedure rooms, and beds for which the hospital is
			 licensed as of the date the hospital had a provider agreement in effect under
			 section 1866;
			(3)in paragraph (1)(D)(i), by inserting before the period at the end the
			 following: or if the hospital was under construction or under
			 development on December 31, 2010, as of the date the hospital had a provider
			 agreement in effect under section 1866;
			(4)in paragraph
			 (3)(C)(iii), by inserting after December 31, 2010, the
			 following: or in the case of a hospital that did not have a provider
			 agreement in effect as of such date but was under construction or under
			 development on such date,; and
			(5)by adding at the
			 end the following new paragraph:
				
					(7)DefinitionsFor purposes of this subsection:
						(A)Under
				developmentA hospital shall
				be treated as being under development on December 31, 2010, if
				on or before such date the hospital—
							(i)submitted its
				enrollment application for a Medicare provider agreement;
							(ii)had a binding
				written agreement with an outside, unrelated party for the actual design,
				construction, renovation, lease, or demolition for a hospital, and has expended
				at least 10 percent of the estimated cost of the project (or, if less,
				$1,000,000); or
							(iii)obtained a
				certificate of need in a State where one is
				required.
							.
			3.Modifying Stark
			 requirements for applicable hospitals to qualify for expansion of facility
			 capacitySection 1877(i)(3) of
			 the Social Security Act (42 U.S.C. 1395nn(i)(3)) is amended—
			(1)by striking
			 subparagraphs (A), (E), (F), (H), and (I);
			(2)by amending
			 subparagraph (B) to read as follows:
				
					(B)Limitation on
				frequency of increasesA
				hospital may not effect an increase described in subparagraph (C) more often
				than once every 2
				years.
					;
			(3)in subparagraphs
			 (C) and (D), by striking an applicable hospital and the
			 applicable hospital and inserting a hospital and
			 the hospital, respectively, each place it appears;
			(4)in subparagraph
			 (C)(i)—
				(A)by striking
			 granted an exception under the process described in subparagraph
			 (A);
				(B)by striking
			 has been granted a previous exception under this paragraph and
			 inserting has had a previous increase under this subsection;
			 and
				(C)by striking
			 such an exception and inserting this paragraph;
			 and
				(5)in subparagraph
			 (C)(ii), by striking The Secretary shall not permit an increase
			 in and inserting A hospital may not increase.
			4.Additional
			 exception for physician ownership and investment for hospitals in financial
			 distressSection 1877(i) of
			 the Social Security Act (42 U.S.C. 1395nn(i)) is amended—
			(1)in paragraph
			 (1)(A), as amended by section 2(1), by inserting after clause (i) the following
			 new clause:
				
					(ii)had a provider agreement under section 1866
				in effect December 31, 2010, as of such date did not have physician ownership
				or investment, but after such date is determined to be in financial distress
				(as defined in paragraph
				(7)(B)).
					;
			(2)in paragraph
			 (1)(D)(i), by inserting before the period at the end the following: ,
			 except that such percentage limitation shall not apply to a hospital determined
			 to be in financial distress (as defined in paragraph (7)(B)); and
			(3)in paragraph (7),
			 as added by section 2(5), by adding at the end the following new
			 paragraph:
				
					(B)Financial
				distressA hospital shall be
				treated as being in financial distress for a cost reporting
				period if the Secretary determines that the hospital has had an overall
				negative combined Medicare inpatient prospective payment system and outpatient
				prospective payment system operating margin for the most recent 3 consecutive
				cost reporting periods for which data are available. Once the Secretary makes a
				determination that a hospital has such a negative operating margin for a cost
				reporting period, the Secretary may not reverse such determination for such
				period. A hospital that is treated as being in financial distress under this
				subparagraph for a cost reporting period shall continue to be so treated for
				all subsequent cost reporting periods as being in financial distress without
				regard to changes in the hospital’s operating margin.
					.
			
